DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duarte-Guevara et al. (Enhanced Biosensing Resolution with Foundry Fabricated Individually Addressable Dual-Gated ISFETs).
Regarding claim 1, Duarte-Guevara discloses a device (Figure 1) comprising:
a gate dielectric (see: Gate Dielectric) disposed on a first surface of a substrate (see: bottom surface of Active Silicon layer);
a gate electrode disposed on a first surface of the gate dielectric (see: Individual back-gate on bottom surface of Active Silicon layer);
a source region (see: S) and a drain region (see: D) disposed within the substrate (see: S and D embedded into Active Silicon layer);
a channel region disposed between the source region and the drain region in a first lateral direction on a plane (see: region of Active Silicon layer which extends between D and S); and
a sensing region disposed adjacent to the channel region and on a second surface of the gate dielectric that is different from and opposite to the first surface of the gate dielectric (see: region above the analogous channel region on the top surface of Active Silicon Layer), wherein the sensing region extends in a second lateral direction on the plane different from the first lateral direction (see: analogous sensing region comprises a two dimensional foot print, therefore it extends along an axis perpendicular to the axis extending between the D and S, in additional to extending parallel to the axis extending between the D and S); and
a sensing well disposed on the sensing region (see: PDMS well).
Regarding claims 3 and 4, Duarte-Guevara further discloses the sensing well is disposed on the sensing region, the channel region, the source region, and the drain region (Figure 1, see: PDMS well is above the region of Active Silicon layer which extends between D and S, the region above the analogous channel region on the top surface of Active Silicon Layer, D, and S).
Regarding claim 5, Duarte-Guevara further discloses the sensing well is disposed on the first or second surface of the gate dielectric (Figure 1, see: PDMS well is disposed above the top surface of the Gate Dielectric).
Regarding claim 6, Duarte-Guevara further discloses a buried oxide layer disposed on a second surface of the substrate that is different from and opposite to the first surface of the substrate (Figure 1, see: Silicon Oxide layer disposed on the top surface of the Active Silicon layer).
Regarding claim 7, Duarte-Guevara further discloses a buried oxide layer disposed on the substrate, wherein the sensing well is disposed within the buried oxide layer (Figure 1, see: Silicon Oxide layer disposed on the top surface of the Active Silicon layer and forms a volume above the region above the analogous channel region).
Regarding claim 8, Duarte-Guevara further discloses a buried oxide layer disposed on the channel region (Figure 1, see: Silicon Oxide layer disposed on the top surface of the Active Silicon layer and forms a volume above the region above the analogous channel region).
Regarding claim 9, Duarte-Guevara further discloses a buried oxide layer disposed on the first or second surface of the gate dielectric (Figure 1, see: Silicon Oxide layer disposed on the top surface of the Active Silicon layer and forms a volume above the top surface of the Gate Dielectric).
Regarding claim 10, Duarte-Guevara further discloses the gate electrode is disposed on the sensing region (Figure 1, see: Individual back-gate and Top fluid-gate are positioned within the same footprint as the region above the analogous channel region on top surface of Active Silicon Layer).
Regarding claim 11, Duarte-Guevara discloses a device (Figure 1) comprising:
a substrate (see: Active Silicon layer);
a source region and a drain region disposed within the substrate (see: S and D embedded into Active Silicon layer);
a channel region disposed between the source region and the drain region in a first lateral direction on a plane (see: region of Active Silicon layer which extends between D and S);
first and second sensing regions disposed on first and second ends of the channel region, respectively (see: region above the analogous channel region on the top surface of Active Silicon Layer, and region below the analogous channel region on the bottom surface of Active Silicon Layer), wherein the first and second sensing regions extend in a second lateral direction on the plane different from the first lateral direction (see: analogous sensing regions comprises a two dimensional foot print, therefore it extends along an axis perpendicular to the axis extending between the D and S, in additional to extending parallel to the axis extending between the D and S);
a gate electrode disposed on the first and second sensing regions (see: Top fluid-gate, and Individual back-gate); and
a gate dielectric disposed between the gate electrode and the first and second sensing regions (see: Gate Dielectric).
Regarding claim 13, Duarte-Guevara further discloses the source region and the drain region are interposed between the first and second sensing regions (Figure 1, see: D and S region sandwiched between the region above the analogous channel region on the top surface of Active Silicon Layer and the region below the analogous channel region on the bottom surface of Active Silicon Layer).
Regarding claim 14, Duarte-Guevara further discloses the gate electrode is disposed directly on the gate dielectric (Figure 1, see: Individual back-gate directly contacts the Gate Dielectric).
Regarding claim 16, Duarte-Guevara discloses a method (pg. 8360-8361/Device Fabrication; Figure 1; Fig. S2) comprising:
depositing a gate dielectric on a first surface of a substrate (see: gate dielectric disposed on the bottom surface of Active Silicon layer);
depositing a gate electrode on a first surface of the gate dielectric (see: poly silicon gate disposed on gate dielectric);
forming a source region and a drain region within the substrate (see: source drain regions formed in a well with opposite doping);
forming a channel region between the source region and the drain region in a first lateral direction on a plane (see: resulting channel region formed between the source drain regions); and
forming a sensing region within the substrate and on a second surface of the gate dielectric that is different from and opposite to the first surface of the gate dielectric (see: region above the analogous channel region on the top surface of Active Silicon Layer), wherein the sensing region extends in a second lateral direction on the plane different from the first lateral direction (see: analogous sensing region comprises a two dimensional foot print, therefore it extends along an axis perpendicular to the axis extending between the D and S, in additional to extending parallel to the axis extending between the D and S); and
forming a sensing well on the sensing region (see: PDMS well disposed on the silicon oxide layer).
Regarding claim 17, Duarte-Guevara further discloses the forming the sensing well comprises: depositing a buried oxide layer on a second surface of the substrate that is different from and opposite to the first surface of the substrate (pg. 8360-8361/Device Fabrication, see: buried silicon oxide layer); and forming an opening within the buried oxide layer (pg. 8360-8361/Device Fabrication, see: etching exposed buried silicon oxide layer).
Regarding claim 18, Duarte-Guevara further discloses the forming the sensing well comprises: depositing a buried oxide layer on the first surface of the gate dielectric (pg. 8360-8361/Device Fabrication, see: buried silicon oxide layer); and forming an opening within the buried oxide layer (pg. 8360-8361/Device Fabrication, see: etching exposed buried silicon oxide layer).
Regarding claim 19, Duarte-Guevara further discloses forming a depletion region in the sensing region (pg. 8360-8361/Device Fabrication, see: interface with well with opposite doping).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Differential-Mode Biosensor Using Dual Extended-Gate Metal–Oxide–Semiconductor Field-Effect Transistors).
Regarding claim 1, Choi discloses a device (Fig. 1) comprising:
a gate dielectric (see: SiO2) disposed on a first surface of a substrate (see: top surface of P-substrate);
a gate electrode disposed on a first surface of the gate dielectric (see: Poly gate on bottom surface of SiO2);
a source region (see: S) and a drain region (see: D) disposed within the substrate (see: S and D embedded into P-substrate);
a channel region disposed between the source region and the drain region in a first lateral direction on a plane (see: N-well); and
a sensing region disposed adjacent to the channel region and on a second surface of the gate dielectric that is different from and opposite to the first surface of the gate dielectric (see: Extended gate on top surface of SiO2), wherein the sensing region extends in a second lateral direction on the plane different from the first lateral direction (Fig. 2, see: Extended gate extends both laterally and vertically from the MOSFET); and
a sensing well disposed on the sensing region (see: Si3N4 layer comprising an opening over the Extended gate).
Regarding claim 2, Choi further discloses the sensing region is configured to bind target molecules (pg. 2-3/3. Measurement, see: biotin and streptavidin functionalization).
Regarding claims 3 and 4, Choi further discloses the sensing well is disposed on the sensing region, the channel region, the source region, and the drain region (Fig. 1, see: Si3N4 layer comprising an opening over the Extended gate extends over the extended gate, N-Well, S, and D).
Regarding claim 5, Choi further discloses the sensing well is disposed on the first or second surface of the gate dielectric (Fig. 1, see: Si3N4 layer comprising an opening over the Extended gate is on the top surface of SiO2).
Regarding claim 10, Choi further discloses the gate electrode is disposed on the sensing region (Fig. 1, see: Extended gate on top surface of SiO2).

Claim(s) 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (Double-Gate Nanowire Field Effect Transistor for a Biosensor).
Regarding claim 11, Ahn discloses a device (Figure 1, Figure 2) comprising:
a substrate (see: SOI wafer);
a source region and a drain region disposed within the substrate (see: Source and Drain);
a channel region disposed between the source region and the drain region in a first lateral direction on a plane (see: nanowire channel);
first and second sensing regions disposed on first and second ends of the channel region, respectively (see: Gate 1 and Gate 2), wherein the first and second sensing regions extend in a second lateral direction on the plane different from the first lateral direction (see: G1 and G2 extend perpendicularly from the nanowire channel);
a gate electrode disposed on the first and second sensing regions (see: Gate 1 and Gate 2); and
a gate dielectric disposed between the gate electrode and the first and second sensing regions (see: Gate oxide).
Regarding claim 12, Ahn further discloses first and second sensing wells disposed on the first and second sensing regions, respectively (Figure 1, Figure 2, see: top surfaces of G1 and G2).
Regarding claim 13, Ahn further discloses the source region and the drain region are interposed between the first and second sensing regions (Figure 1, Figure 2, see: Source and Drain disposed between G1 and G2).
Regarding claim 14, Ahn further discloses the gate electrode is disposed directly on the gate dielectric (pg. 2935/col. 1/para. 2, see: poly-Si gate electrodes are deposited on top of a TEOS oxide gate dielectric).
Regarding claim 15, Ahn further discloses the gate electrode is H-shaped (Figure 1, Figure 2, see: G1 and G2 form a shape corresponding to the negative space within an “H” shape).
Regarding claim 16, Ahn discloses a method (Figure 1, Figure 2, pg. 2935/col. 1/para. 2) comprising:
depositing a gate dielectric on a first surface of a substrate (see: depositing TEOS oxide gate dielectric on SOI wafer);
depositing a gate electrode on a first surface of the gate dielectric (see: depositing poly-Si gate electrode onto gate dielectric);
forming a source region and a drain region within the substrate (see: source drain electrodes formed in SOI wafer);
forming a channel region between the source region and the drain region in a first lateral direction on a plane (see: nanowire channel between the source and drain electrodes); and
forming a sensing region within the substrate and on a second surface of the gate dielectric that is different from and opposite to the first surface of the gate dielectric (see: G1 and G2), wherein the sensing region extends in a second lateral direction on the plane different from the first lateral direction (see: G1 and G2 extend perpendicularly from the nanowire channel); and
forming a sensing well on the sensing region (see: top surfaces of G1 and G2).
Regarding claim 19, Ahn further discloses forming a depletion region in the sensing region (pg. 2935/col. 1/para. 2, see: source and drain electrodes are formed by the use of arsenic implantation).
Regarding claim 20, Ahn further discloses the forming the depletion region comprises performing a plasma treatment or an ion implantation process to the sensing region (pg. 2935/col. 1/para. 2, see: arsenic implantation).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oishi et al. (Anomalous Gate Length Dependence of Threshold Voltage of Trench-Isolated Metal Oxide Semiconductor Field Effect Transistors) teaches a plurality of equivalent gate electrode shapes for MOSFETs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797